Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
	In both independent claims 1 and 11, “the agent” lacks antecedent basis.  Claims 2-10 are objected to because these claims are dependent upon claim 1 and thus inherit the same issue.  
Claims 12-12 are objected to because these claims are dependent upon claim 1 and thus inherit the same issue.  Further, these dependent claims do not add any additional language to correct the lack of antecedent basis.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (Pub No. US 2017/0345321) in view of Shroff (Pub No. US 2020/0003897 A1) in .

As per claim 1, Cross teaches the claimed:
1. A method of generating a terrain map comprising:
retrieving a first set of map data from a memory (Please see Cross in figure 10 at step S350 “Load Existing Environment Data from Database”.  This is also shown in Cross on the left side in figure 2 under the section “Priori Data”.  In this instance, the “first set of map data” corresponds to existing environment data from the database); 
retrieving a second set of map data from at least one online sensor (This is taught in figure 10 in step B352 “Accept Data from one or more Environmental Monitoring Stations”.  This is also taught on the top of figure 2 in Cross where map data is received from “3-D Active Sensors” and “2-D Action Sensors”.  One example is in Cross in figure 2 at stage 124 where “3-D LIDAR Sensor” data is received.  In this instance, the Lidar sensor is an online sensor because it is a sensor reading real-time data, e.g. please see Cross in [0035] “The computing system 102 also includes one or more sensor interfaces 116, which accept real-time 2-D or 3-D input from active environmental sensors such as radar 122, lidar 124, and/or one or more other sensors 126”.  The data captured from these sensors corresponds to the claimed “second set of map data”); 
generating a terrain map from the first and second sets of map data (Please see Cross in figure 2 where a scene model 234 is generated at the bottom by fusing sensor data such as 3-D Lidar Scene data at stage 3101 and with the already existing “Scene Model 234’” and “Priori Data 120”.  Also please see Cross in figure 10 at step B358 “Fuse Pre-existing Environment Data And Data from one or more Environment Monitoring Sensors”); 
(Cross shows the applied grid overlay in figure 9.  Also please see Cross in [0078] “As described above, combining data sources into a combined scene model 234 may include creating or updating a quad or oct tree data structure. Referring again to FIG. 9, in an aspect, the process may split the quad or oct tree data structure's segments closer to and in front of the vehicle 370 to process at a higher level of granularity”  In this instance, the quad or oct tree data structure forms the grid that is overlaid).

Cross alone does not explicitly teach the remaining claim limitations.
However, You and Shroff in combination with Cross teaches the claimed:
weighting each of the plurality of cells with a first non-zero weight corresponding to the first set of map data and a second non-zero weight corresponding to the second set of map data (As noted above, Cross in figure 10 in step B358 teaches of fusing the Pre-existing map data (first set of map data) with the data from the one or more online sensors (second set of map data).  Shroff in [0055] teaches of applying a first non-zero weight to points in mapping tiles (a plurality of cells, e.g. Shroff at the end of [0055] recites “… , a weight can be associated with particular map tiles and/or can be based on a resolution level or level of detail associated with a map tile”).  Cross teaches of applying a Lidar specific weight (a second non-zero weight) in the sensor fusion step in B356 and in paragraph [0076]) wherein the first non-zero weight increases as each cell increases in distance from the agent (Cross in figure 9 shows that the farther the distance from the user’s vehicle (the agent), the more low resolution map regions are used.  Shroff teaches of reducing the weights of local point features to allow the low resolution map regions to have increased influence (increase weight) for areas that increase in distance from the user’s vehicle, e.g. Shroff in [0055] teaches to allow non-local points to have more influence on the map display for farther away map tiles by reducing the weight of local points, e.g. Shroff in [0055] recites “For example, for map tiles that are above a threshold distance away from the vehicle 202, the weighting component 242 can downweight localization points associated with those map titles, such that those points influence various algorithms (e.g., localization algorithms) less than other points” (where these “other points” are non-local points).  Shroff at the end of [0055] recites “… , a weight can be associated with particular map tiles and/or can be based on a resolution level or level of detail associated with a map tile”.
Shroff in figures 3 and 4 shows that the weighting or amount of influence of low resolution regions increases as the distance from the agent (the user’s vehicle) also increases.  
In this instance, the claimed increase in the first non-zero weight, corresponds to an increase in the use of low resolution map tiles in the combination of Cross and Shroff); and the second non-zero weight increases as each cell decreases in distance from the agent (Cross teaches of more heavily weighting higher precision sensor data over low precision data, e.g. please see Cross in the middle of [0076] “… For example, a specific (e.g., higher quality, higher information or higher resolution/precision) sensor may be weighted as more important than other (e.g., lower quality, lower information, lower resolution/precision) sensors”.  You in figure 1 teaches that Lidar sensor data increases in precision as the distance to the agent (user’s vehicle with the sensor) decreases from various grid cells.  Thus, in this instance, the second set of data (online Lidar sensor data) has a higher weight in Cross due to its increased precision as the distance to the user’s vehicle decreases);

generating for each of the plurality of cells a combined value from the first and second non-zero weight (This is taught when Cross is combined with You and Shroff.  In particular, the cells in figure 9 of Cross are generated using the combined values from both low resolution pre-existing map data (the first non-zero weight) and the Lidar sensor data (second non-zero weight).  Cross creates a combined value in the fusing step in figure 10 at step B358); and
generating a fused terrain map reflecting the combined value (Cross teaches of generating a fused terrain map reflecting combined values for both the first set of map data (pre-existing map data) and the second set of map data (Lidar online sensor data) in figure 10 at step B360 “Render Terrain Model” where this terrain model is based upon the combined value calculated in the previous fusing step at B358).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use weights when fusing low resolution, pre-existing map data as taught by Shroff with the system of Cross.  The advantage is that these regions located far away from the user’s own vehicle most likely would not need to be as accurate to avoid collisions.  Thus, it would have obvious to apply increased weight to the low resolution map portions for these areas to save processing time and steps.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign less precision and higher error rates to longer distance Lidar data as taught by You with the system of Cross as modified by Shroff.  You teaches that this feature is obvious because the longer ranges make Lidar’s sensor readings more difficult to obtain accurately (You in [0026]).

As per claim 2, Cross teaches the claimed:
2. The method of claim 1 wherein the first set of map data comprises data extracted from an existing terrain map (Please see Cross in figure 10 at step S350 “Load Existing Environment Data from Database”.  This is also shown in Cross on the left side in figure 2 under the section “Priori Data”.  In this instance, the “first set of map data” corresponds to existing environment data from the database.  Thus, the first set of map data is extracted from an existing terrain map).
.

As per claim 3, Cross does not explicitly teach the claimed limitations.
You teaches the claimed:
3. The method of claim 2 wherein the existing terrain map is generated using Simultaneous Localization and Mapping ([0040] “… The computing apparatus or device 502 can include modules configured to map a physical environment and calculate a pose and/or navigate through the physical environment. Illustratively, the computing apparatus or device 502 may be a component of a robot or an autonomous vehicle and the computing apparatus or device 502 may be configured to perform a Simultaneous Localization and Mapping (SLAM) method”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the existing terrain map using Simultaneous Localization and Mapping as taught by You with the system of Cross as modified by Shroff.  Simultaneous localization and mapping is a well-known and effective technique to enable better mapping and navigation of vehicles while generating sensor data for an environment.  Thus, it is useful for generating or updating map data using sensors located on a vehicle or similar device.

As per claim 4, Cross teaches the claimed:
4. The method of claim 1 wherein the second set of data comprises substantially real-time data from the at least one sensor (This occurs in Cross in figure 2 at stage 124 where “3-D LIDAR Sensor” data is received as the second set of data.  Also please see Cross in [0035] “The computing system 102 also includes one or more sensor interfaces 116, which accept real-time 2-D or 3-D input from active environmental sensors such as radar 122, lidar 124, and/or one or more other sensors 126”).

As per claim 5, Cross teaches the claimed:
5. The method of claim 4 wherein the second set of data comprises a point cloud ([0010] “… with 3-D point cloud data from one or more 3-D sensors, such as radar and/or lidar”).


As per claim 10, Cross teaches the claimed:
10. The method of claim 1 wherein the at least one sensor is one of a LIDAR, a RADAR, a 2D camera, an RGB camera, and ultrasound (This occurs in Cross in figure 2 at stages 122 or 124 where “3-D Radar Sensor” or “3-D LIDAR Sensor” data is received as the second set of data.  Also please see Cross in [0035] “The computing system 102 also includes one or more sensor interfaces 116, which accept real-time 2-D or 3-D input from active environmental sensors such as radar 122, lidar 124, and/or one or more other sensors 126”).

As per claim 11, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Cross teaches the claimed:
a map generating module comprising one or more processors (Cross shows the map generating module as module 100 in figure 1.  This module comprises “Processor(s) 108”.  This module is able to generate maps by generating a display of the surrounding environment around a moving vehicle, e.g. please see Cross in the abstract where they state “An imaging system for a moving vehicle aggregates pre-existing data with sensor data to provide an image of the surrounding environment in real-time. The pre-existing data are combined with data from one or more 3-D sensors, and 2-D information from a camera, to create a scene model that is rendered for display”).

As per claims 12-15 and 20, these claims are similar in scope to limitations recited in claims 2-5 and 10, respectively, and thus are rejected under the same rationale.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Shroff in further view of You and Takagi (Pub No. US 2012/0053755 A1).

As per claim 6, Cross alone does not explicitly teach the claimed limitations.
However, Cross in combination with Takagi teaches the claimed:
6. The method of claim 1 wherein the combined value comprises a weighted mean of the first weight and the second weight (Takagi teaches this feature in [0089] where the weighted mean corresponds to weighted blending of sensor values with pre-existing map data values.  Also please see Takagi in the middle of [0089] where they refer to “… The weighted blending operation may be performed, for example, by applying the weighted average.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine grid cells values together using a weighted mean as taught by Takagi with the system of Cross as modified by Shroff and You in order to allow each 

As per claim 16, this claim is similar in scope to limitations recited in claim 6, and thus is rejected under the same rationale.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Shroff in further view of You, Takagi, and Sakata et al. (US 2015/0036487 A1) and Moustafa et al. (Pub No. US 2019/0244517 A1).

As per claim 7, Cross alone does not explicitly teach the claimed limitations.
Shroff in combination with Sakata and Moustafa teaches the claimed:
7. The method of claim 6 wherein the first weight and second weight sum to one (Please see Shroff in [0089] where one weight (a first weight) is applied to the Lidar sensor data, another weight is applied to a communication device (for inter-vehicle communication) and another weight (a second weight) is applied to pre-existing map data in order to fuse these two map data values into 1 value.  Sakata [0124] teaches that it was known in the art that inter-vehicle communication may become temporarily disabled in situations where there is too much congestion around the user’s vehicle, e.g. Sakata in [0124] recites: “As illustrated in FIG. 5, the entry of the car on which vehicle-mounted device 300 has been mounted into the congested area creates a possibility that inter-vehicle communication will be disabled due to the congested wireless band used for inter-vehicle communication.“  In this situation, the sensor and pre-existing map weights in Shroff in [0089] are the only two weights in the weighted average because there is no weight applied to the communication device in [0089] of Shroff when inter-vehicle communication becomes disabled (its weighted contribution becomes 0).  Moustafa teaches that the weights in a sensor and map file fusion may be normalized (so that they add up 1.0), e.g. please see the end of Moustafa in [0026] and at the end of [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use weights when fusing online Lidar sensor data with the pre-existing map data as taught by Takagi with the system of Cross as modified by Shroff and You.  The motivation of claim 6 is incorporated herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakata with the system of Cross as modified by Shroff, You, and Takagi.  This feature is obvious because inter-vehicle communication may often become disabled when the user’s vehicle is located in a congested area ([0124] of Sakata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use normalized weights when fusing data as taught by Moustafa with the system of Cross as modified by Shroff, You, Takagi, and Sakata in order to ensure that the weights resemble percentages.  Thus helps make implementation of the map and sensor data fusion more mathematically simplified where the weights resemble percentages of influence in the combined value.

As per claim 17, this claim is similar in scope to limitations recited in claim 7, and thus is rejected under the same rationale.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Shroff in further view of You and Postnikov et al. (Patent No. US 8,019,736 B1).

As per claim 8, Cross alone does not explicitly teach the claimed limitations.
However, Cross in combination with Postnikov teaches the claimed:
8. The method of claim 1 wherein the combined value is filtered to reduce noise (col 2, lines 60-64 “In another embodiment herein, a second method is disclosed for combining a plurality of terrain elevation data sets into a combined terrain elevation data set having a common resolution by utilizing a Kalman filter to filter out noise that may accompany terrain data sets”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce noise in the combined value as taught by Postnikov with the system of Cross as modified by Shroff and You in order to improve the quality of the combined terrain data set.  Removing the noise improves the overall quality and accuracy of the terrain data set values.

As per claim 18, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Shroff in further view of You, Postnikov, and Mannar et al. (Pub No. US 2017/0032509 .

As per claim 9, Cross does not explicitly teach the claimed limitations.
Mannar teaches the claimed:
9. The method of claim 8 wherein the combined value is filtered using a Gaussian kernel (As mentioned above for claim 8, Postnikov in col 2, lines 60-64 teaches of filtering the combined value.  It is noted however that Postnikov does not filter the combined value using a Gaussian kernel per se.  Mannar teaches that it was known in the art to filter the image terrain map data using a Gaussian kernel per se, e.g. please see Mannar in [0054] “Referring to block 204 of FIG. 2A, with respect to image de-noising (i.e., smoothing and filtering) for the images 104, the image pre-processor 116 may filter the images 104 with various low-pass and high-pass signal filters … Similarly, the image pre-processor 116 may apply Gaussian filtering kernels for removing substantial noise and smoothing an image“).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter using a Gaussian kernel as taught by Mannar with the system of Cross as modified by Shroff, You, and Postnikov in order to help remove substantial noise and to help smooth the image data (Mannar in [0054]).

As per claim 19, this claim is similar in scope to limitations recited in claim 9, and thus is rejected under the same rationale.




Response to Arguments
Applicant’s arguments, filed Oct 1, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612